EATON VANCE LOW DURATION FUND Supplement to Prospectus dated March 1, 2010 The following changes are effective August 1, 2010: 1. The following replaces "Class C shares" under "Choosing a Share Class." in "Purchasing Shares": Class C shares are offered at net asset value with no front-end sales charge. If you sell your Class C shares within one year of purchase, you generally will be subject to a contingent deferred sales charge or "CDSC". The CDSC is deducted from your redemption proceeds. Under certain circumstances, the Class C CDSC may be waived (such as certain redemptions from tax-deferred retirement plan accounts). See CDSC Waivers under Sales Charges below. Class C shares pay distribution and service fees equal to 1.00% (0.85% for Low Duration Fund) annually of average daily net assets. Orders for Class C shares of one or more Eaton Vance funds will be refused when the total value of the purchase (including the aggregate value of all Eaton Vance fund shares held within the purchasing shareholders account) is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more, or who, after a purchase of shares, would own shares of Eaton Vance funds with a current market value of $1,000,000 or more, should consider whether Class A shares would be more advantageous and consult their financial intermediary. 2. The following replaces the Low Duration Funds sales charge table and related footnotes under "Class A Front-End Sales Charge." in "Sales Charges": Sales Charge* Sales Charge* Dealer Commission For Low Duration Fund as Percentage of as Percentage of Net as a Percentage of Amount of Purchase Offering Price Amount Invested Offering Price Less than $100,000 2.25% 2.30% 2.00% $100,000 but less than $250,000 1.75% 1.78% 1.50% $250,000 but less than $500,000 1.50% 1.52% 1.25% $500,000 but less than $1,000,000 1.00% 1.01% 0.85% $1,000,000 or more 0.00** 0.00** 0.75% * Because the offering price per share is rounded to two decimal places, the actual sales charge you pay on a purchase of Class A shares may be more or less than your total purchase amount multiplied by the applicable sales charge percentage. ** No sales charge is payable at the time of purchase on investments of $1 million or more. A CDSC of 1.00% will be imposed on such investments (as described below) in the event of redemptions within 18 months of purchase. 3. The following replaces the second sentence under "Contingent Deferred Sales Charge." in "Sales Charges": Class A shares purchased at net asset value in amounts of $1 million or more are subject to a 1.00% CDSC if redeemed within 18 months of purchase. July 1, 2010 4669-7/10 DGHLPS
